                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


  RYAN SLOWIK AND VALERIE SLOWIK                        *
  Individually and on behalf of their minor             *
  Children, A.S. AND T.S.                               *
                                                        *
          Plaintiffs                                    *
                                                        *
  v.                                                    *            No. 3:19-cv-501
                                                        *
  KEITH LAMBERT and SHELLI LAMBERT                      *
                                                        *
          Defendants                                    *


                       NOTICE OF SERVICE OF OFFER OF JUDGMENT


          Comes your Defendant Keith Lambert, by and through counsel, pursuant to Federal Rule of

  Civil Procedure 68, and provides notice to the Court that an Offer of Judgment was transmitted to

  the Plaintiffs on this date.

          Respectfully submitted, this the 10th day of May 2020.



                                                 KAY|GRIFFIN, PLLC



                                                 By:/s/Matthew J. Evans
                                                    Matthew J. Evans (BPR #017973)
                                                    Attorney for Defendant
                                                    900 S. Gay Street, Suite 1810
                                                    Knoxville, Tennessee 37902
                                                    (865) 314-8422
                                                    Attorney for Defendant




                                      1
Case 3:19-cv-00501-DCLC-DCP Document 36 Filed 06/11/20 Page 1 of 2 PageID #: 370
                                    CERTIFICATE OF SERVICE

           I hereby certify that a copy of the foregoing Notice of Service of Offer of Judgment was filed
  electronically on May 10, 2020. Notice of this filing will be sent by operation of the Court's electronic
  filing system and via United States mail to:

                                          Gregory Brown, Esq.
                                         Christopher Field, Esq.
                                        W. Scott Hickerson, Esq.
                                      Lowe Yeager & Brown, PLLC
                                       900 S. Gay Street, Suite 2102
                                       Knoxville, Tennessee 37902

         All other parties will be served by regular United States mail. Parties may access this filing
  through the Court's electronic filing system.

                                                  /s/ Matthew J. Evans            __________________
                                                  Matthew J. Evans




                                      2
Case 3:19-cv-00501-DCLC-DCP Document 36 Filed 06/11/20 Page 2 of 2 PageID #: 371
